IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40536
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

BRYAN EIDSON,

                                          Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-01-CR-109-1
                       --------------------
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Bryan Eidson appeals the district court’s sentence extending

his term of probation following a revocation hearing.   Eidson

argues that the district court erred because it extended his

probationary term beyond the three-year term made applicable by

U.S.S.G. §§ 5B1.1-5B1.3 to the initial setting of his

probationary term.

     Eidson did not object to the extension of his probationary

term during the sentencing hearing and, therefore, we review the

issue for plain error only.    United States v. Navejar, 963 F.2d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40536
                                  -2-

732, 734 (5th Cir. 1992).    Plain error requires Eidson to show

“(1) an error; (2) that is clear or plain; (3) that affects [his]

substantial rights; and (4) that seriously affects the fairness,

integrity or public reputation of judicial proceedings."     United

States v. Vasquez, 216 F.3d 456, 459 (5th Cir.), cert. denied,

531 U.S. 972 (2000).

     There are no applicable guidelines for sentencing after

revocation of probation, see U.S. SENTENCING GUIDELINES MANUAL

ch. 7, pt. A, ¶ 1; therefore, unless a sentence is in violation

of the law or plainly unreasonable, this court will uphold it.

See United States v. Gonzalez, 250 F.3d 923, 925 (5th Cir. 2001).

A district court may extend a term of probation, “if less than

the maximum authorized term was previously imposed, at any time

prior to the expiration or termination of the term of probation,

pursuant to the provisions applicable to the initial setting of

the term of probation.”     18 U.S.C. § 3564(d) (emphasis added).

     Eidson’s argument is premised on the allegation that the

District Court of New Mexico erred in his September 2000

sentencing.    This court can neither review nor correct that

alleged error.    The District Court of New Mexico’s determination

that the range of probation was from one to five years was

therefore correct vis-à-vis the Texas court.    Consequently,

pursuant to the provisions applicable to the initial setting of

the term of probation, the Texas court had the authority to

extend Eidson’s probation another two years.     See 18 U.S.C.

§ 3564(d).    Eidson has not demonstrated plain error.

     AFFIRMED.